Opinion by
Lawrence, J.
In accordance with stipulation of counsel that the merchandise involved consists of a Mercedes Benz automobile imported as unaccompanied baggage for the account of a nonresident of the United States; that the collector assessed duty on said automobile for the reason that the record showing the arrival of the nonresident in the United States had not been located; that such record has now been established; and that the automobile is properly entitled to free entry, the claim of the plaintiff was sustained.